UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6259


WILLIE PENNIX,

             Plaintiff - Appellant,

             v.

SGT STANDFORD; LT DRUMMOND; OFFICE OF THE ATTORNEY
GENERAL,

             Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:16-cv-01643-RDB)


Submitted: June 22, 2017                                          Decided: June 27, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Pennix, Appellant Pro Se. Ankush Nayar, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Willie Pennix appeals the district court’s order granting summary judgment to

Defendants in his 42 U.S.C. § 1983 (2012) action. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Pennix v. Standford, No. 1:16-cv-01643-RDB (D. Md. Feb. 16, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2